EXHIBIT 10.5
 
 


Framework Agreement



This document contains confidential and proprietary information of Trussnet USA,
Inc. and is not
be disclosed, reviewed or used, except with the express written consent of
Trussnet.
 
 
 
 

Page 1 of 8

--------------------------------------------------------------------------------


 
Framework Agreement




 
THIS FRAMEWORK AGREEMENT (this “Framework Agreement”) is dated 7th April 2008
and made between:
   
1
Trussnet USA, Inc. (“Trussnet”), a company incorporated under the laws of
Nevada, USA; and
   
2
CECT-Chinacomm Communications Co., Ltd. (‘‘Chinacomm”), a company incorporated
under the laws of the People’s Republic of China.
     
Trussnet and at-Malcolm are each hereinafter referred to individually as a
“Party" or collectively as “Parties”.
      Background 

 
1
Trussnet is in the business of designing, developing, operating and maintaining
wireless communications facilities globally. Chinacomm is the major holder of a
3.5G Hz spectrum licenses (“3.5 G Licenses”) from the Ministry of Information
Industry of China and desires to deploy 3.5 GHz wireless broadband operation in
2 cities throughout China.
   
2
By an agreement dated l November 2007 (“Initial Agreement”) and made between the
Parties, Trussnet: agrees to provide financial and professional assistance to
Chinacomm for building and operating such 3.5 G Hz wireless broadband in 29
cities throughout China.
   
3
In accordance with the Initial Agreement, Trussnet may purchase up to 49% equity
interests of Chinacomm.
   
4
To facilitate Chinacomm’s future financing plan, the Parties have agreed to
jointly set up a wholy foreign owned company in China (“WOFIE”) (as defined
below) with 49% equity interests owned indirectly by Trussnet and .51% equity
interests owned indirectly by Chinacomm’s shareholders, WOFIE will enters series
of exclusive agreements with Chinacormm in connection with the construction,
operation and maintenance of such 3.5 G Hz wireless broadband in 29 cities
throughout China.
   
5
Therefore, the Parties have agreed to enter into this Framework Agreement as an
Addendum to. the Initial Agreement
      Definitions 




 
The following capitalized terms used herein shall have the following meanings:
     
“Chinacomm Cayman” means Chinacomm Limited, a company incorporated under the
laws of Cayman Islands and owned by two companies incorporated under the laws of
British Virgin Islands both owned by Ms. Mang Sin, who is a Hong Kong resident:
     
“Chinacomm HK” means a company to be incorporated under the laws of Hong Kong
and wholly owned by Chinacomm Cayman;



This document contains confidential and proprietary information of Trussnet USA,
Inc. and is
not be disclosed, reviewed or used, except with the express written consent of
Trussnet.


 
 
 

Page 2 of 8

--------------------------------------------------------------------------------


 
Framework Agreement




 
“Gulfstream” means Gulfstream Limited, a company incorporated under the laws of
Hong Kong and owned by Trussnet;
     
“WOFIE” means a wholly owned foreign invested enterprise to be incorporated
under the laws China and wholly owned by Chinacomm HK.
     
“Trussnet WOFIE” means a company incorporated or to be incorporated under the
laws of China and owned directly or indirectly by Trussnet;
     
“Nortel” means Nortel Networks (China) Limited.
     
Both Parities agree as follows:
     
Article 1. Proposed Transaction Structure

 
                        [INSERT ORG. CHART]


a
Gulfstream will sign an investment agreement with Chinacomm Cayman and its
owner(s) (“Investment Agreement”), by which Gulfstream will invest
USD196,000,000.00 (“Acquisition Price”) to acquire 49% equity interests of
Chinacomm Cayman.



This document contains confidential and proprietary information of Trussnet USA,
Inc. and is
 not be disclosed, reviewed or used, except with the express written consent of
Trussnet.


 
 
 

Page 3 of 8

--------------------------------------------------------------------------------


 
Framework Agreement



b
Chinacomm Cayman will set up Chinacomm HK in Hong Kong, and then Chinacomm HK
will set up WOFIE in China. The board of directors of WOFIE shall be appointed
by both Parties in accordance with the percentage of the shareholdings of each
shareholder of Chinacomm Cayman. The composition of the board of directors of
Chinacomm Cayman, Chinacomm HK and WOFIE shall be identical. Each of the Parties
shall appoint one person as bank signatory of Chinacomm Cayman, Chinacomm HK and
WOFIE after the First Payment has been paid to Chinacomm Cayman.
   
c
Trussnet or Trussnet WOFIE will provide to WOFIE the relevant professional
services and will enter into services agreements with WOFIE in connection with
the operation and maintenance of 3.5G Hz wireless broadband and WOFIE shall pay
the relevant service fees to Trussnet in accordance with such services
agreements. Such service fees may be paid by Chinacomm Cayman for WOFIE in any
lawful way. Such services agreements should be exclusive and WOFIE will not
enter any similar agreements with any other parties, unless agreed by Trussnet.
   
d
WOFIE will provide to Chinacomm the relevant professional services and will
enter into services agreements with Chinacomm in connection with the operation
and maintenance of 3.5G Hz wireless broadband and Chinacomm shall pay the
relevant service fees to WOFIE in accordance with the such services agreements.
Such services agreements should be exclusive and Chinacomm will not enter any
similar agreements with any other parties, unless agreed by Trussnet.
   
e
Trussnet and WOFIE will have priority to purchase from Nortel (or other
manufactures of which the products arc recognized by Nortel) the necessary
equipments required by Chinacomm for the construction and operation of 3.5G Hz
wireless broadband network after Trussnet has received the documents listed in
Article2 (b) below and sign lease agreement with WOFIE (“Lease Agreements”), by
which Trussnet will lease such equipments to WOFTE. Such equipments expenditure
shall not exceed USD50,000,000.00. Such equipments will be transferred to WOFIE
at USD1.00 of the transfer price when Chinacomm Cayman goes to listing in stock
exchange.
   
f
The WOFIE will sub-lease the same equipments to Chinacomm. WOFIE and Chinacomm.
shall enter into a sub-lease agreement (“Sub-Lease Agreements”), by which
Chinacomm shall pay rental to WOFIE.
   
g
Subject to the laws of PRC the annual rental and service fees payable by
Chinacomm to WOFIE under the various agreements above shall be 100% of the
turnover after deducted the all the tax payable and other necessary operation
cost in accordance with the approved budget by both Parties.
   
h
The certain shares (up to 49%) of Chinacomm shall be legally and validly
transferred to Mr. Xing Hongjin or a Chinese company designated by Mr. Xing
proportionally in accordance with the payment of the Acquisition Price at the
transfer price of USD1.00. The ownership of such shares shall be held by Mr.
Xing through a qualified trust company or other legal mechanism mutually agreed
by the parties and Mr. Xing shall have the right to appoint the directors of
Chinacomm in accordance with the percentage of the shares owned by him Such
transfer of the slims to Mr. Xing shall be conducted at the same time when
Trussnet obtains equity of Chinacomm Cayman through Gulfstream. Such 49% shares
of Chinacomm will be transferred back to the previous shareholders after
Chinacomm Cayman goes to listing in stock exchange at the transfer price of
USD1.00.
   
i
The Parties have agreed to have Chinacomm Cayman or another mutually agreed upon
company in having an exit plan strategy of an IPO in an agreed upon stock
exchange.
      Article 2. The Payment of Acquisition Price

 
This document contains confidential and proprietary information of Trussnet USA,
Inc. and is
not be disclosed, reviewed or used, except with the express written consent of
Trussnet.


 
 
 

Page 4 of 8

--------------------------------------------------------------------------------


 
Framework Agreement



a
After the execution of this Framework Agreement by both Parties and within 10
business days after Trussnet has duly received the originals of the signed
shareholders’ meeting resolution and board resolution of Chinacomm Cayman both
approving the acquisition of the 49%.equity interests of Chinacomm Cayman by
Trussnet through Gulfstream, Trussnet will pay USD5,000,000,00 (“First Payment”)
in cash in two separate payment as part of the above Acquisition Price into
Chinacomm Cayman through Gulfstream, then Chinacomm HK shall pay such First
Payment into WOFIE as part of the capital injection required by the laws of
China.
     
b
Trussnet will pay USD141,000,000.00 of the Acquisition Price in cash, within 10
business days upon the receipt of the following documents, into Chinacomm Cayman
through Gulfstream then Chinacomm HK shall pay such payments into WOFIE as part
of the capital injection required by the laws of China, subject to the following
documents being received and acceptable by Trussnet:        
I
the Investment Agreement for the acquisition of 49% shares of Chinacomm Cayman
duly signed by the relevant parties and, disbursement plan of all parts of the
Acquisition Price shall be provided in the Investment Agreement;
       
ii
the revised articles of association of Chinacomm Cayman reflecting that the
certain equity interests of Chinacomm Cayman proportionally in accordance with
the payment of the Acquisition Price are owned by Gulfstream;
       
iii
the written documents showing that Trussnet has validly appointed directors,
bank signatory, general manager and corporate financial officer for Chinacomm
Cayman and Chinacomm HK;
       
iv
the governmental approval in relation to the establishment of WOFIE and the
certificate of approval and business license of WOFIE and the articles of
association of WOFIE agreed by Trussnet;
       
v
the certified copies of all corporate documents of Chinacomm HK, including but
not limited, commercial certificates, certificate of incorporation, articles of
associations, the list of the shareholders and the directors, bank information,
etc.;
       
vi
the Lease Agreements duly signed by Trussnet WOFIE and WOFIE and the Sub-Lease
Agreements and the service agreements duly signed by Trussnet and WOFIE and the
service agreements duly signed by WOFIE and Chinacomm;
       
vii
the written legal evidence showing that the Article 1 (h) is duly performed; and
       
viii
all the documents and information materially necessary for conducting the
comprehensive legal and financial due diligence on Chinacomm.
         
The above documents shall be provided by Chinacomm with 30 business days after
the payment of the First Payment. 

 
This document contains confidential and proprietary information of Trussnet USA,
Inc. and is
not be disclosed, reviewed or used, except with the express written consent of
Trussnet.


 
 
 

Page 5 of 8

--------------------------------------------------------------------------------


 
Framework Agreement




 
a
The remaining USD50,000,00000 of the Acquisition Price shall be deemed being
fully paid by Trussnet if Trussnet WOFIE has transferred the equipments to WOFIE
in accordance with Article 1(e).
       
b
If Chinacomm fails to provide the documents listed in the Article2 (b) above
within the time required herein the First Payment shall be refundable to
Trussnet within 180 days after expiration of such required time limit.
       
c
Within 7 business days after the payment of above USD141,000,000,00 Chinacomm
shall provide to Trussnet the written evidences showing that the acquisition of
49% equity interests or Chinacomm Cayman and its amended articles of
association, as well as the change of directors, managers, and bank signatory of
Chinacomm Cayman and Chinacomm HK have been properly filed with relevant
agencies (if necessary).
       
d
Chinacomm shall provide to Trussnet the legal evidences showing that all of the
3.5G Licenses for 29 cities have been duly extended, and valid.
       
Article 3. The validity of this Framework Agreement and the Governing Law

 
a
The Framework Agreement will be valid after it has been duly signed by the
authorized representatives of Chinacomm and Trussnet respectively.
   
b
This Framework Agreement shall be governed by and construed in accordance with
the laws of Hong Kong. Any disputes arising from this Framework Agreement shall
be submitted to arbitration at Hong Kong International Arbitration Center
applying its arbitration rules then applicable and the arbitration reward will
be final.
   
c
Notwithstanding other provisions herein if the First Payment is not paid by
Trussnet in accordance with Article 2(a) above, this Framework Agreement shall
be void.
     
Article 4. The validity of the Initial Agreement
   
a
Except for otherwise provided in this Framework Agreement, the provisions of the
initial Agreement shall remain valid.
   
b
Recitals H, I, K, M, N and O as relevant provisions of the Initial Agreement
shall be void.
   
c
Recital E o the Initial Agreement shall be replaced with the following: “The
parties have also reached an agreement pursuant to which Trussnet will: (i)
build and operate Beijing (Chaoyang District), Shanghai (Jiading District), and
Shenzen (Futian District) initially; (ii) complete initial coverage for
aforementioned cities, Beijing, Shanghai, and Shenzhen in the future, (iii)
build and operate additional broadband wireless networks in Guangzhou, Tianjin,
Dalian, Ningbo, Xiamen, Hangzhou, Nanjing and other 19 cities, for a grand total
of 19 cities, for Chinacomm in connection wit Chinacomm’s 3.5G Hz spectrum
license and to deploy such networks utilizing similar equipment ad services to
those being deployed for the Beijing (Chaoyang District), Shanghai (Jiading
Dsitrict), and Shenzhen (Futian District);”



This document contains confidential and proprietary information of Trussnet USA,
Inc. and is
not be disclosed, reviewed or used, except with the express written consent of
Trussnet.


 
 
 

Page 6 of 8

--------------------------------------------------------------------------------


 
Framework Agreement



d
Recital G of the Initial Agreement shall be replaced with the following: “The
Parties are entering into this Agreement to set forth their respective rights,
duties and obligations the equipment, services and related activities related to
the Beijing (Chaoyang District), Shanghai (Jiading District), Shenzhen (Futian
District) cities along with Guangzhou, Tianjin, Dalian, Nignbo, Xiamen,
Hangzhou, Nanjing and other 19 cities for a grand total of 29 cities.”
   
e
Recitals F and K and relevant provisions of the Initial Agreement shall be
replaced with relevant articles of this Framework Agreement.
     
Article 5. Exclusivity of this Framework .Agreement.
     
After the payment made by Trussnet according to Articie2 (a) above in this
Framework Agreement, Chinacomm and Chinacomm registered/actual shareholders
shall not, without Trussnet’s prior written consent, enter into any agreement or
arrangement which may directly or indirectly load to the transfer of shares or
business of Chinacomm onshore or offshore.
     
IN .WITNESS whereof, the Parties have execute d. this Framework Agreement on the
date first written above.



This document contains confidential and proprietary information of Trussnet USA,
Inc. and is
not be disclosed, reviewed or used, except with the express written consent of
Trussnet.


 
 
 

Page 7 of 8

--------------------------------------------------------------------------------


 
Framework Agreement

 
Trussnet USA, Inc.



   
Signature
 
Name: Colin Tay YongLee
 
Title: Managing Director / Co-Founder
 



CECT-Chinacomm Communications Co., Ltd.



   
Signature
 
Name: iu Ping
 
Title: President
 



This document contains confidential and proprietary information of Trussnet USA,
Inc. and is
not be disclosed, reviewed or used, except with the express written consent of
Trussnet.
 
 
 
 
Page 8 of 8
 